Citation Nr: 9913507	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction of the veteran's rating for 
encephalopathy with a seizure disorder and history of 
dementia, from 100 percent to 20 percent, was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  A notice of disagreement as to that 
decision was received in January 1998, a statement of the 
case was issued in February 1998, and a substantive appeal 
was received in April 1998.

The Board notes the issue has been characterized in terms of 
entitlement to an increased rating, or evaluation of the 
service-connected disorder.  The United States Court of 
Veterans Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court), however, has held 
that, in fact and in law, a claim stemming from a rating 
reduction action is a claim for whether the reduction was 
proper, not a claim for an increased rating.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  Thus, the issue is 
characterized as stated on the first page of this decision.


FINDINGS OF FACT

1.  By rating decision in May 1985, the disability evaluation 
for the veteran's service-connected encephalopathy with a 
seizure disorder and history of dementia was increased to 100 
percent, effective February 13, 1985.

2.  By rating decision in January 1998, the disability rating 
for encephalopathy with a seizure disorder and history of 
dementia was reduced to 20 percent, effective April 1, 1998.

3.  The preponderance of the evidence did not support the 
reduction in the veteran's disability rating from 100 percent 
to 20 percent, effective April 1, 1998.


CONCLUSION OF LAW

Restoration of a 100 percent disability evaluation for 
service-connected encephalopathy with a seizure disorder and 
history of dementia effective April 1, 1998, is warranted.  
38 U.S.C.A. § 1155, 5107, 5112 (West 1991); 38 C.F.R. 
§ 3.103, 3.105, 3.400, 3.343, 3.344, 4.1-4.2, 4.10, 4.13, 
4.20, 4.27, 4.121, 4.122, 4.124a, Diagnostic Code 8910 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he is found to have presented a claim which is plausible 
or capable of substantiation.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

No award of compensation, pension or dependency and indemnity 
compensation shall be terminated, reduced or otherwise 
adversely affected unless the beneficiary has been notified 
of such adverse action and has been provided a period of 60 
days in which to submit evidence for the purpose of showing 
that the adverse action should not be taken.  See 38 C.F.R. § 
3.103(b)(2).

Where a reduction in evaluation of a service connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  In the advance written 
notice concerning proposed actions, the beneficiary will be 
informed that he or she will have an opportunity for a 
predetermination hearing, provided that a request for such a 
hearing is received by VA within 30 days from the date of the 
notice.  See 38 C.F.R. § 3.105(e)(h).

In the present case the veteran requested a predetermination 
hearing, which was held in March 1997.

The effect of 38 C.F.R. §§ 3.105(e) and 3.400(r) combined, is 
that a rating reduction cannot be made effective for a 
minimum of 120 days after it is proposed in writing to the 
veteran.  See Brown v. Brown, 9 Vet. App. 413, 418 (1993).  
In this case, the date of the notification letter concerning 
the proposed reduction was December 5, 1996, and the 
effective date of the reduction to 20 percent was April 1, 
1998.  Accordingly, all applicable time periods and other 
procedural requirements contained in the above regulations 
have been satisfied.

Continuance of total disability ratings is addressed in 
38 C.F.R. § 3.343.  In general, total disability ratings, 
when warranted by the severity of the condition and not 
granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).  See 38 C.F.R. 
§ 3.343(a).

However, as noted above, as the veteran's total disability 
rating had been in effect over five years, the more stringent 
provisions of 38 C.F.R. § 3.344 are also for consideration.  
See 38 C.F.R. § 3.344(c).

Section 3.344 (a) provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.

Ratings on account of diseases subject to temporary or 
episodic improvement, including epilepsy, will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom free 
(findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed rest.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.

In any rating reduction case not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See 38 C.F.R. § 4.2; 
Brown, at 421.  When any change in evaluation is to be made, 
the rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  See 38 C.F.R. § 4.13; Brown, at 
420.

It should be emphasized at this point that in order to 
sustain a reduction in rating, it must appear by a 
preponderance of the evidence that the rating reduction is 
warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Based upon that review, the Board finds the veteran's 
encephalopathy with a seizure disorder and history of 
dementia has been properly rated by analogy to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910, which evaluates grand mal 
epilepsy.  

Section 4.121 provides, in part, that as to frequency, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized). 

Notes in the epilepsy section of the Schedule For Rating 
Disabilities also provide that a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness, while a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  These notes also provide 
that, in the presence of major and minor seizures, rate the 
predominating type, and that there will be no distinction 
between diurnal and nocturnal major seizures.

Diagnostic Code 8910 provides that grand mal epilepsy is to 
be rated under the general rating formula for major seizures.  
The general rating formula for major and minor seizures 
provides that conditions averaging at least 1 major seizure 
per month over the last year warrant a 100 percent rating; 
those averaging at least 1 major seizure in 3 months over the 
last year, or more than 10 minor seizures weekly, warrant an 
80 percent rating; those averaging at least 1 major seizure 
in 4 months over the last year, or 9-10 minor seizures per 
week, warrant a 60 percent rating; at least 1 major seizure 
in the last 6 months or 2 in the last year, or averaging at 
least 5 to 8 minor seizures weekly, warrants a 40 percent 
rating; at least 1 major seizure in the last 2 years; or at 
least 2 minor seizures in the last 6 months, warrants a 20 
percent rating; and a confirmed diagnosis of epilepsy with a 
history of seizures warrants a 10 percent rating.

After reviewing the evidence in the claims files, the Board 
is unable to find that the preponderance of such evidence 
supports the reduction in the veteran's disability evaluation 
from 100 percent to 20 percent.  While it is readily apparent 
from the evidence that the veteran has on certain occasions 
reported to medical examiners that he does not recall the 
exact frequency of seizures, the medical evidence paints a 
picture of an individual who is a poor historian at to his 
own medical history.  The Board does not believe it 
reasonable to base the reduction on the veteran's statements 
alone.  

Further, it appears that an individual who has been a 
caretaker of the veteran has submitted evidence as to the 
continued frequency of seizures, but this evidence has been 
discounted.  The Board notes, however, that this caretaker 
was identified at the April 1998 personal hearing as a 
"LPN" which the Board assumes is the abbreviation for a 
licensed practical nurse.  It would therefore appear that 
there is medical evidence as to the frequency of seizures and 
that such evidence is based on firsthand observation and 
knowledge.  

The Board acknowledges the various VA medical records which 
address the veteran's seizure problems in some detail.  
However, the fact that these medical records which show 
little if any seizure activity must be weighed against not 
only the testimony of the veteran's spouse, but also a 
licensed practical nurse.  Both the veteran's spouse and the 
nurse appear to be offering their evidence based on their own 
observations, whereas many of the VA medical records appear 
to rely largely on history provided by an individual (the 
veteran) whose memory and understanding as regards his 
seizure disorder is questionable.  

In sum, the Board believes that the positive evidence and the 
negative evidence are in a state of equipoise as to the 
severity of the disability at issue.  See 38 U.S.C.A. 
§ 5107(b).  Since the burden is on the VA to show that a 
reduction is warranted by a preponderance of the evidence, 
the fact that the evidence is in balance requires a 
restoration of the 100 percent rating effective April 1, 
1998.  


ORDER

Restoration of a 100 percent evaluation for service-connected 
encephalopathy with a seizure disorder and history of 
dementia, effective April 1, 1998, is warranted.  To this 
extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

